Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.829 Filed 05/10/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

DAVID PEPIN,

               Plaintiff,
                                                             Case No. 2:19-cv-00042
v.
                                                           Honorable Hala Y. Jarbou
     WISCONSIN CENTRAL LTD, d/b/a CN,              Magistrate Judge Maarten Vermaat


            Defendant.
_____________________________________________________________________________

 Arvin J. Pearlman (P18743)                            Mary C. O’Donnell (P33479)
 Benjamin J. Wilensky (P75302)                           WISE CARTER CHILD &
 SOMMERS SCHWARTZ, P.C.                                          CARAWAY, P.A.
 One Towne Square, 17th Floor                                   28 W. Adams Ave.
 Southfield, MI 48076                                 Grand Park Centre, Suite 1700
 (248) 355-0300                                                  Detroit, MI 48226
 apearlman@sommerspc.com                                           (313) 552-3534
 bwilensky@sommerspc.com                                     mco@wisecareter.com

 David L. Blunt                                               Charles H. Russell, III
 BLUNT SLOCOMB, LTD.                                              Jeremy L. Birdsall
 P.O. Box 373                                             WISE CARTER CHILD &
 Edwardsville, IL 62025                                           CARAWAY, P.A.
 dlb@bluntlaw.com                                            401 East Capitol Street
                                                        Heritage Building, Suite 600
 Attorneys for Plaintiff                                         Jackson, MS 39201
                                                    (601) 968-5580 / (601) 968-5593
                                                               chr@wisecarter.com

                                                          Attorneys for Defendant
______________________________________________________________________________

                BRIEF SUPPORTING DEFENDANT’S RENEWED
     MOTION TO COMPEL PRODUCTION OF PLAINTIFF’S FINANCIAL RECORDS
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.830 Filed 05/10/21 Page 2 of 11




          CONCISE STATEMENT OF REASONS SUPPORTING THE MOTION

       Wisconsin Central Ltd, (“WCL”) asks this Court to exercise its broad discretion with

respect to a discovery matter and compel plaintiff to produce his debit and credit card records from

2015 to the present.

       On November 23, 2020, WCL filed its Motion to Compel seeking, among other things,

plaintiff’s credit card and debit card records for the last five years. (ECF No. 85, PageID.395).

       WCL argued that it needed these financial records because they would show whether, and

to what extent, plaintiff had lost his ability to earn a living and enjoy his life, as he alleged in his

Complaint. (Motion to Compel Brief, ECF No. 86, PageID.436-38).

       On December 22, 2020, the Court entered an Order on WCL’s Motion to Compel, granting

it in part, and denying it in part. (ECF No. 93, PageID.488). As concerns plaintiff’s financial

records, the Court stated: “Defendant’s Motion to Compel Discovery of Financial Information

is Denied But May Be Renewed at a Later Date.” (Order, ECF No. 93, PageID.491) (emphasis

supplied). The Order further states that the Court “would re-evaluate its ruling” if WCL “learns

that Pepin was earning income or engaging in activities that were inconsistent with his claims.”

(ECF. No. 93, PageID.493).

       There is now substantial and compelling evidence that shows plaintiff “was earning income

or engaging in activities that were inconsistent with his claims.” Consequently, WCL’s Renewed

Motion to Compel Production of Plaintiff’s Financial Records should be granted.

                            RELEVENT FACTUAL BACKGROUD

        Plaintiff filed this Federal Employers’ Liability Act action against his employer, WCL,

alleging two separate workplace incidents -- occurring on February 15, 2016 and May 5, 2017 --

rendered him permanently disabled and incapable of gainful employment. (Complaint, ECF No.



                                                   2
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.831 Filed 05/10/21 Page 3 of 11




1, PageID.2-7). Plaintiff alleges that he has lost the “ability to lead a normal and healthy life, free

from impairment and mental distress and anxiety” and “has been unable to carry on his normal

daily activities, enjoyment of life and avocations without impairment, and may be unable to do so

in the future.” (Id. at PageID.7).

       On November 3, 2020, WCL served plaintiff with Defendant’s Re-Notice of Discovery

Deposition Duces Tecum of Plaintiff David Pepin, Via Zoom (“Re-Notice”) seeking, among other

things, plaintiff’s debit and credit card records and social media posts of “plaintiff participating in

recreational activities, hobbies, vacations, family outings, and parties.” (Re-Notice, ECF No. 103-

2, PageID.527-29).

       On November 13, 2020, plaintiff served his objections to the Re-Notice and refused to

produce his social media posts and financial records. (Plaintiff’s Responses to Document Requests

in Notice of Taking Deposition of David Pepin, ECF No. 103-3, PageID.531-32).

       On November 23, 2020, WCL filed its Motion to Compel seeking the items listed in the

Re-Notice, including plaintiff’s credit card and debit card records for the last five years. (Motion

to Compel Brief, ECF No. 86, PageID.436-38). WCL argued that it needed these records because

they would show whether, and to what extent, plaintiff had lost his ability to earn a living and

enjoy his life. (Id., at PageID.437).

       On December 22, 2020, the Court granted WCL’s Motion to Compel, in part, and ordered

plaintiff to produce any and all photographs and social media posts which show him “participating

in recreational activities, hobbies, vacations, family outings, and parties.” (Order, ECF No. 93,

PageID.490). The Court also ordered production of social media between plaintiff and any other

person other than his counsel regarding “plaintiff’s physical activities” and “recreational

activities.” (Id., at Page.ID.494). The Court limited the production to non-privileged materials in



                                                  3
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.832 Filed 05/10/21 Page 4 of 11




plaintiff’s possession, custody or control that were created from February 15, 2015 to present.

(Id.).

         On January 21, 2021, plaintiff produced one-hundred and thirty-six (136) photographs that

show him engaged in a host of recreational activities. Many of these posts are from after

February 15, 2016 (date of first alleged incident). By way of example and not an exhaustive list,

attached as Exhibit 1 are photographs showing plaintiff fishing on August 11, 2016, August 15,

2016, August 6, 2017, August 18, 2017, and May 1, 2020 (PL-0119, 124, 137-38, 208). Below is

the photograph plaintiff produced that shows him fishing on August 15, 2016.




(Ex. 1, PL-0124).
                                                 4
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.833 Filed 05/10/21 Page 5 of 11




       Exhibit 1 also includes photographs of plaintiff deer hunting on November 25, 2016,

October 4, 2019, and October 5, 2019. (Ex. 1, PL-0127, 0191-93). Below is the photograph that

plaintiff produced that shows him hunting on October 4, 2019.




(Ex. 1, PL-0191).

       Exhibit 1 contains other photographs and/or social media posts showing plaintiff engaged

in recreational and/or physical activities that are inconsistent with his claim that he has lost the

“ability to lead a normal and healthy life” and been “unable to carry on his normal daily activities,


                                                 5
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.834 Filed 05/10/21 Page 6 of 11




enjoyment of life and avocations without impairment.” (Complaint, ECF No. 1, PageID.7). Below

is a list of these photographs.

               ●       Visiting Lambeau Field in Green Bay, Wisconsin on July 31, 2016,
                       December 30, 2018, August 2, 2019, and August 8, 2019 (PL-0115-16, 161-
                       62, 179-82);

               ●       Riding amusement park rides on August 5, 2016 and September 7, 2019
                       (PL-0118, 0188-89); and

               ●       Traveling by floatplane on August 13, 2018 (PL-0120-123).

       Plaintiff’s January 21, 2021 production also included text messages between him and his

wife. Some of these texts call into question plaintiff’s claim that he is incapable of earning income.

(ECF. No. 93, PageID.493). Below are four consecutive texts plaintiff received from his wife on

November 11, 2020, which collectively read as follows:

               I don’t want to burst your bubble babe but we need to make damn
               sure you working an [sic] regular work won’t stop your disability.
               You are on the total and permanent disability. Not occupational
               disability. Which seems you unable [sic] to work in any regular job.

(Ex. 2, PL-0076-77) (emphasis supplied).1

       On February 15, 2021, plaintiff produced redacted copies of posts on his Facebook

Messenger account.2 Exhibit 4 attached to this Brief are examples of unredacted Facebook

messages that reference recreational activities such as:

               ●       camping in June 2018 ((FB.Messenger-0290-91);

               ●       camping in Canada in August 2018 (FB.Messenger-0231);



1
 The text messages produced contained redactions even though the December 22, 2020 Order did
not provide for them. And while the Order required production of only “non-privileged
communications” plaintiff never produced a Privilege Log explaining the subject matter and bases
for redactions. Nor did plaintiff ever move for Protective Order regarding the texts.
2
  The Facebook Messenger posts were also redacted without a Privilege Log. Some examples of
redacted Facebook Messenger posts are attached hereto as Exhibit 3. (FB.Messenger-0251-54).
                                                  6
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.835 Filed 05/10/21 Page 7 of 11




               ●       camping at Wells Park in September 2018 (FB.Messenger-0242); and

               ●       camping in July 2019 (FB.Messenger-0185).

       Despite these productions, there are still some Facebook posts that plaintiff is either

unwilling or unable to produce in compliance with the Court’s December 22, 2020 Order.

WCL is aware of these posts because it made a partial download of plaintiff’s Facebook page when

it was public. (Motion to Dismiss Brief, ECF No. 103, PageID.515). These Facebook posts further

contradict plaintiff’s allegations that he has lost the “ability to lead a normal and healthy life” and

is “unable to carry on his normal daily activities, enjoyment of life and avocations without

impairment.” (Complaint, ECF No. 1, PageID.7). Below are ten (10) examples of posts that should

have been produced but were not.

            Date                  Activity Shown on Facebook -- But Not Produced
            06/11/2016            Attending Monster Truck Event
            09/23/2016            Camping at Wells Park
            10/16/2016            Hayride
            11/15/2016            Hunting Camp
            05/06/2017            Shooting 1700 rounds of Ammo
            06/13/2017            Go-Karts
            01/07/2018            Ice Fishing
            03/04/2018            Escape room
            05/06/2018            Shooting guns
            05/11/2018            Camping


       The above ten posts are shown in Exhibit 5 and attached hereto.3 The most striking of these

Facebook posts was made on May 6, 2017, the day after plaintiff claims he sustained a career

ending on-the-job injury that rendered him permanently and totally disabled. Below is a

copy of this post.



3
 A more complete list of the Facebook posts that should have been produced, but were not, appears
as Exhibit 6 to WCL’s Motion to Dismiss for Fraud on the Court. (Ex. 6, ECF No. 103-6,
PageID.583-587).
                                                  7
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.836 Filed 05/10/21 Page 8 of 11




                                          ARGUMENT

       The Court expressly stated that WCL may renew its Motion to Compel production of

plaintiff’s financial records “at a later date.” (Order, ECF No. 93, PageID.491). The December 22,

2020 Order further states that the Court “would re-evaluate its ruling” on the production of

financial records if WCL “learns that Pepin [plaintiff] was earning income or engaging in activities

that were inconsistent with his claims.” (ECF. No. 93, PageID.493).

       In that there is now substantial and compelling evidence that shows plaintiff has frequently

engaged in activities inconsistent with his claims, WCL’s Renewed Motion to Compel is proper.

(Order, ECF No. 93, PageID.491).

       WCL acknowledges that W.D. MICH. LCIVR 7.4(a) references the standard applicable to

Motions for Reconsideration and provides the following:

               Generally, and without restricting the discretion of the Court,
               motions for reconsideration which merely present the same issues
               ruled upon by the court shall not be granted. The movant shall not
               only demonstrate a palpable defect by which the court and the


                                                 8
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.837 Filed 05/10/21 Page 9 of 11




                parties have been misled, but also that a different disposition of the
                case must result from a correction thereof.

(emphasis supplied).

        In Nunnally v. Woods, No. 2016 2:12-CV-378, 2016 WL 951011, at *1 (W.D. Mich. Mar.

13, 2016), the Court acknowledged that a renewed motion is different than a motion for

reconsideration. In Nunnally, the Court denied defendant’s motion for reconsideration of an Order

denying Summary Judgment on grounds that it could not adequately interpret the evidence

presented. Id. The Court, however, allowed defendant to file a “renewed” motion for summary

judgment, which was ultimately granted. Id.

        Here, as in Nunnally, the Court allowed WCL to file a renewed motion, which is precisely

what WCL has done. In doing so, WCL is asking the Court to exercise its “broad discretion” with

respect to a discovery matter and require plaintiff produce his debit and credit card records from

2015 to the present. John B v. Goetz, 531 F.3d 448, 458-59 (6th Cir. 2008) (district courts generally

maintain broad discretion in matters of discovery).

        WCL has learned of substantial and compelling evidence that plaintiff has engaged in

activities inconsistent with his claims that he had lost his ability to earn a living and enjoy his life.

Plaintiff’s financial records are relevant and discoverable because they would show whether, and

to what extent, plaintiff had lost his ability to earn a living and enjoy his life, as he alleged in his

Complaint. See Brief Supporting Motion to Compel, ECF No. 86, PageID.437-38 (collecting cases

granting motion to compel production of plaintiff’s financial records).

                                           CONCLUSION

        For the foregoing reasons, Wisconsin Central Ltd.’s requests that the Court enter an Order

compelling plaintiff to produce his debit and credit card records from 2015 to the present.




                                                   9
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.838 Filed 05/10/21 Page 10 of 11




                                    Respectfully submitted,



Dated: May 10, 2021                 By: /s/ Jeremy L. Birdsall
                                      Charles H. Russell, III
                                      Jeremy L. Birdsall
                                      WISE CARTER CHILD & CARAWAY, P.A.
                                      401 East Capitol Street
                                      Heritage Building, Suite 600
                                      Jackson, MS 39201
                                      (601) 968-5580
                                      chr@wisecarter.com

                                      and

                                      Mary C. O’Donnell (P33479)
                                      WISE CARTER CHILD & CARAWAY, P.A.
                                      28 West Adams Ave.
                                      Grand Park Centre, Suite 1700
                                      Detroit, MI 48226
                                      (313) 552-3535
                                      mco@wisecarter.com

                                      Attorneys for Defendant Wisconsin Central Ltd.




                                      10
Case 2:19-cv-00042-HYJ-MV ECF No. 136, PageID.839 Filed 05/10/21 Page 11 of 11




                    CERTIFICATE OF SERVICE AND COMPLIANCE

        I, Jeremy L. Birdsall, one of the attorneys for Defendant Wisconsin Central Ltd. hereby
certifies that on the date shown below, I served the foregoing Brief Supporting Defendant’s
Renewed Motion to Compel Production of Plaintiff’s Financial Records with the Clerk of the
Court by using the Court’s CM/ECF system which then will send notification of such filing upon
all counsel of record. I declare that the statement above is true to the best of my knowledge and
information.

       I, Jeremy L. Birdsall, further certify that the foregoing Brief Supporting Defendant’s
Renewed Motion to Compel Production of Plaintiff’s Financial Records contains 1794 words
according to Microsoft Word for Microsoft 365 MSO (16.0), as per W.D. MICH. LCIVR. 7.3(b)(ii).



Dated: May 10, 2021                         /s/ Jeremy L. Birdsall
                                            JEREMY L. BIRDSALL




                                               11
